18-10509-shl     Doc 1623       Filed 09/02/20 Entered 09/02/20 17:37:27                Main Document
                                           Pg 1 of 165



   FASKEN MARTINEAU DuMOULIN LLP
   David Ziegler
   333 Bay Street, Suite 2400
   P.O. Box 20
   Toronto, ON M5H 2T6
   Telephone: (416) 865-4516 / Facsimile: (416) 364-7813
   Special Counsel to the Chapter 11 Trustee
   UNITED STATES BANKRUPTCY COURT
   SOUTHERN DISTRICT OF NEW YORK
       In re:                                                    Chapter 11

       FIRESTAR DIAMOND, INC., et al.                            No. 18-10509 (SHL)

                             Debtors.1                           (Jointly Administered)


             SUMMARY COVER SHEET TO THE FINAL APPLICATION
                   OF FASKEN MARTINEAU DUMOULIN LLP
            AS SPECIAL COUNSEL TO THE CHAPTER 11 TRUSTEE FOR
       COMPENSATION FOR SERVICES RENDERED AND REIMBURSEMENT OF
         EXPENSES INCURRED FOR THE PERIOD FROM NOVEMBER 5, 2018,
                          THROUGH JULY 31, 2020

   General Information
   Name of Applicant:                                      Fasken Martineau DuMoulin LLP
   Authorized to Provide Professional Services to:         Richard Levin, not individually but solely
                                                           as Chapter 11 Trustee for the above-
                                                           captioned debtors.
   Date of Retention:                                      11/5/2018
   Summary of Fees and Expenses Sought in this Final Fee Fee Application
   Time Period Covered By This Application:                November 5, 2018, through July 31, 2020
                                                           (the “Final Application Period”)
   Amount of Compensation Sought to Be Allowed             $24,514.65 USD ($32,685.51 CAD)
   as Actual, Reasonable, and Necessary for the
   Final Application Period:
   Amount of Expense Reimbursement Sought to               $773.87 USD ($1,037.78 CAD)
   Be Allowed as Actual, Reasonable, and

   1
    The Debtors in these jointly administered chapter 11 cases and the last four digits of each Debtor’s
   federal tax identification number are: (i) Firestar Diamond, Inc. (2729); (ii) Old AJ, Inc. f/k/a A.
   Jaffe, Inc. (4756); and (iii) Fantasy, Inc. (1673).
18-10509-shl      Doc 1623    Filed 09/02/20 Entered 09/02/20 17:37:27           Main Document
                                         Pg 2 of 165



   Necessary for the Final Interim Application
   Period:
   Total Compensation and Expenses                    $25,288.52 USD ($33,723.29 CAD)
   Reimbursement Sought to be Allowed for the
   Final Application Period
   Summary of Past Requests and Prior Payments
   Total Compensation Previously Allowed under        $22,210.9 USD ($29,565.5 CAD)
   Prior Fee Applications:
   Total Expense Previously Allowed Under Prior       $667.65 USD ($887.75 CAD)
   Fee Applications:
   Total Allowed Compensation Paid to Date:           $22,210.9 USD
   Total Allowed Expenses Paid to Date                $667.65 USD
   Compensation Sought in this Final Application      $1,843 USD
   Already Paid but Not Yet Allowed:
   Expenses Sought in this Final Application          $106.22 USD
   Already Paid but Not Yet Allowed:
   Summary of Rates and Other Related Information in this Final Application
   Blended Rate in this Final Application for All     $483.00 CAD
   Attorneys:
   Blended Rate in this Final Application for All     $429.00 CAD
   Timekeepers:
   Number of Professionals Included in this Final     4
   Application:
   Number of Professionals Billing Fewer than 15      2
   Hours to the Case During this Final Application
   Period:
   Are any Rates Higher than those Approved or        Yes, one attorney’s rate moved from $550
   Disclosed at Retention|:                           CAD to $600 CAD, though it was
                                                      approved as described in this Final
                                                      Application.
   This is a(n)                                               Monthly        Interim
                                                      X Final Application

   Fasken Martineau DuMoulin (“FMDLLP” or the “Firm”), counsel to Richard Levin,

   Chapter 11 Bankruptcy Trustee (the “Trustee”), for the jointly administered chapter 11

   bankruptcy estates of Firestar Diamond, Inc., Old AJ, Inc. f/k/a A. Jaffe, Inc, and Fantasy,
18-10509-shl    Doc 1623      Filed 09/02/20 Entered 09/02/20 17:37:27          Main Document
                                         Pg 3 of 165



   et al (the “Debtors”) respectfully submits this Final Application of FMDLLP for

   Allowance of Compensation for Services Rendered and Reimbursement of Expense

   Incurred as Canadian Counsel for the Trustee for the Period from November 5, 2018

   through and including July 31, 2020 (the “Final Application”). FMDLLP requests entry

   of an order, substantially in the form annexed hereto as Exhibit I, (a) approving and

   allowing on an interim basis compensation in the amount of $2,394.8 USD ($3,240.00

   CAD) for professional services rendered to the Trustee by FMDLLP, plus reimbursement

   of actual and necessary out-of-pocket expenses in the amount of $106.22 USD ($150

   CAD), during the period from September 1, 2019 to July 31, 2020 (the “Fourth Interim

   Fee Period”); and (b) approving and allowing on a final basis compensation in the amount

   of 24,514.65 USD ($32,685.51 CAD) for professional services rendered to the Trustee by

   FMDLLP, and $773.87 USD ($1,037.78 CAD) for reimbursement of actual and necessary

   out-of-pocket expenses, during the Final Application Period. In support of this Final

   Application, FMDLLP respectfully states as follows:


               JURISDICTION, VENUE AND STATUTORY PREDICATES

          1.      This Court has jurisdiction over this matter under 28 U.S.C. §§ 157 and

   1334. This is core proceeding under 28 U.S.C. § 157(b). Venue of this proceeding is

   proper in this district under 28 U.S.C. §§ 1408 and 1409.


          2.      The statutory predicates for the relief sought in this Final Application are

   sections 330 and 331 of the Bankruptcy Code, Bankruptcy Rule 2016 and Local Rule

   2016-1. This Final Application has been prepared in accordance with General Order M-

   447, the Amended Guidelines for Fees and Disbursements for Professionals in Southern

   District of New York Bankruptcy Cases (as updated June 17, 2013) (the “Local

   Guidelines”), and the Guidelines for Reviewing Applications for Compensation and
18-10509-shl    Doc 1623      Filed 09/02/20 Entered 09/02/20 17:37:27           Main Document
                                         Pg 4 of 165



   Reimbursement of Expenses Filed Under United States Code by Attorneys in Larger

   Chapter 11 Cases, adopted by the Executive Office for the United States Trustee (the “UST

   Guidelines”, and together with the Local Guidelines, the “Guidelines”). Attached hereto

   as Exhibit A is a certification regarding compliance with the Guidelines.


                                        BACKGROUND

          3.      On February 26, 2018 (the “Petition Date”), each of the Debtors filed a

   voluntary petition for relief under chapter 11 of the Bankruptcy Code. Prior to the Petition

   Date, each of the Debtors operated as a wholesaler of fine jewelry.


          4.      On April 20, 2018, the Court approved the appointment of John J. Carney,

   as examiner (the “Examiner”) in these chapter 11 cases to investigate whether the Debtors

   had any involvement in the Nirav Modi bank fraud scheme. [Dkt. 118] On August 25,

   2018, the Examiner issued his report. [Dkt. 394]


          5.      On June 14, 2018, the Court entered an order approving the appointment of

   Richard Levin as chapter 11 trustee (the “Trustee”) in these cases. [Dkt. 227] Since his

   appointment, the Trustee has been managing the Debtors’ estates in an effort to maximize

   recoveries for the Debtors’ creditors.


          6.      On December 6, 2018, the Court approved the Trustee’s retention and

   employment of FMDLLP as special Canadian counsel, nunc pro tunc, to November 5,

   2019 (the “Retention Order”). [Dkt. 619] A copy of the Retention Order is attached

   hereto as Exhibit B.
18-10509-shl    Doc 1623      Filed 09/02/20 Entered 09/02/20 17:37:27             Main Document
                                         Pg 5 of 165



                                BACKGROUND AND CASE STATUS

          7.      Since its retention, FMDLLP has been assisting the Trustee with carrying

   out his duties under Section 1106 and other provisions of the Bankruptcy Code.


          8.      Specifically, FMDLLP has been advising and representing the Trustee in

   connection with pursuing claims on behalf of the Debtor against an Ontario company (the

   “Ontario Defendant”) for nonpayment of monies owed. FMDLLP’s work has included,

   but is not limited to, considering and analyzing the Debtors’ potential claims against the

   Ontario Defendant, and preparing and issuing applicable originating documents for a

   lawsuit in Ontario,


          9.      FMDLLP’s representation included extensive negotiations with the Ontario

   Defendant’s counsel. The negotiations with the Ontario Defendant’s counsel were

   ultimately successful, and FMDLLP prepared and finalized a settlement agreement and has

   been working with the Ontario Defendant’s counsel to ensure the regular provision of

   funds pursuant to the settlement agreement.


                               INTERIM FEE APPLICATIONS

          10.     On March 7, 2019, FMDLLP filed its First Interim Application for

   Compensation for Services Rendered and Reimbursement of Expenses Incurred for the

   Period From November 5, 2018 through December 31, 2018 [Dkt. 730] (the “First

   Interim Fee Application”).


          11.     On April 19, 2019, the court entered an Order authorizing the Trustee to pay

   FMDLLP 80% of the fees and 100% of the expenses incurred through the month of

   December, 2018, as reflected in the First Interim Fee Application [Dkt. 825].
18-10509-shl    Doc 1623     Filed 09/02/20 Entered 09/02/20 17:37:27            Main Document
                                        Pg 6 of 165



          12.    On June 26, 2019, FMDLLP filed the Second Interim Application for

   Compensation for Services Rendered and Reimbursement of Expenses Incurred for the

   Period From January 1, 2019 through April 30, 2019 [Dkt. 957] (the “Second Interim Fee

   Application”).


          13.    On July 31, 2019, the court entered an Order authorizing the Trustee to pay

   FMDLLP 80% of the fees and 100% of the expenses incurred through the month of April,

   2019 as reflected in the Second Interim Fee Application [Dkt. 991]


          14.    On October 8, 2019, FMDLLP filed the Third Interim Application for

   Compensation for Services Rendered and Reimbursement of Expenses Incurred for the

   Period From May 1, 2019 through August 31, 2010 [Dkt. 1196] (the “Third Interim Fee

   Application”).


          15.    On November 26, 2019, the court entered an Order authorizing the Trustee

   to pay FMDLLP 80% of the fees and 100% of the expenses incurred through the month of

   August, 2019 as reflected in the Third Interim Fee Application [Dkt. 1281].


                       COMPLIANCE WITH APPLICABLE GUIDELINES

          16.    FMDLLP has prepared this Final Application in accordance with (i) the

   United States Trustee Guidelines for Reviewing Applications for Compensation and

   Reimbursement of Expenses Files under 11 U.S.C. §§ 330 (Appendix A to 28 C.F.R. §§

   C.F.R. § 58), dated May 17, 1996, and the Appendix B Guidelines for reviewing

   Applications for Compensation and Reimbursement of Expenses Filed Under United States

   Code by Attorneys in Larger Chapter 11 Cases, 78 Fed. Reg. No. 116, Page 36248 (June

   17, 2013) (collectively, the “UST Guidelines”); (ii) Bankruptcy Code § 330; (iii)

   Bankruptcy Rule 2016; (iv) Local Bankruptcy Rule 2016-1; and (v) the Amended
18-10509-shl    Doc 1623     Filed 09/02/20 Entered 09/02/20 17:37:27            Main Document
                                        Pg 7 of 165



   Guidelines for Fees and Disbursements for Professionals in the Southern District of New

   York, dated June 17 2013 (the “SDNY Guidelines,” and together with the UST Guidelines,

   the Bankruptcy Code, the Bankruptcy Rules, the Local Bankruptcy Rules and the SDNY

   Guidelines, the “Guidelines”). To the extent necessary, FMDLLP requests a waiver for

   cause shown of any Guideline requirement not met by this Final Application.


     SUMMARY OF SERVICES RENDERED AND DISBURSEMENTS INCURRED

          17.    This is FMDLLP’s final application in this case.


          18.    FMDLLP attaches the following in support of its Final Fee Application:

                 Exhibit C is a summary of the compensation sought by FMDLLP by matter
                 for the Final Application Period.

                 Exhibit D is a list of the attorneys and other professionals who have worked
                 on this case during the Final Application Period, the aggregate time invested
                 by each individual, the applicable hourly billing rate, and the amount of fees
                 attributable to each individual, as well as the hours and time spent by
                 position (e.g., partner, associate, law clerk), blended hourly rates, and a
                 comparison against the blended rates of other attorneys and professionals at
                 FMDLLP.

                 Exhibit E contains a list of time entries reflecting the time recorded during
                 the Final Application Period, organized in project billing categories by
                 FMDLLP.

                 Exhibit F contains a comparison of the hours expended and fees requested
                 for services rendered during the Final Application Period against the hours
                 and fees budgeted for the Final Application Period.

                 Exhibit G contains a comparison of FMDLLP professionals who rendered
                 services during the Final Application Period against the staffing plan
                 approved by the Trustee for the Final Application Period.

                 Exhibit H contains a comparison of the blended hourly rates for amounts
                 requested in the Final Fee Application against the blended hourly rates for
                 the amounts billed by all lawyers at FMDLLP in 2020.

           19..   The following table summarized the monthly fee statements that are subject
   to this Final Fee Application:
18-10509-shl    Doc 1623      Filed 09/02/20 Entered 09/02/20 17:37:27       Main Document
                                         Pg 8 of 165



                   Monthly Fee Statements Subject to This Final Fee Application
       Statement             Amount Requested               Amount Paid
     Period     Dkt.         Fees        Expenses         Fees        Expenses     Balance
                No.
   November                      CAD         CAD              USD          USD           $0
   1, 2018 -                 $3,087.50      $30.00       $2,311.32        $22.46
                   630
   November                       USD         USD
   30, 2018                  $2,311.32      $22.46
   December                      CAD         CAD              USD          USD           $0
   1, 2018-                  $3,275.00     $100.50       $2,425.80        $74.07
                   658
   December                       USD        USD
   31, 2018                  $2,425.80      $74.07
   January 1,                   CAD          CAD              USD         USD            $0
   2019-                      $375.00      $373.95         $285.52      $284.73
                   700
   January                      USD          USD
   31, 2019                   $285.52      $284.73
   February                      CAD CAD $8.55               USD           USD           $0
   1, 2019-                  $4,983.00 USD $6.50            $3,784         $6.50
                   726
   February                       USD
   28, 2019                  $3,784.09
   March 1,                      CAD         CAD              USD         USD            $0
   2019-                     $9,591.51     $222.45       $7,169.65      $166.28
                   824
   March 31,                      USD        USD
   2019                      $7,169.65     $166.28
   April 1,                      CAD         CAD              USD         USD            $0
   2019-April                $2,598.50     $147.70       $1,936.93      $110.09
                   877
   30, 2019                       USD        USD
                             $1,936.93     $110.09
   May 1,                       CAD CAD $0.38                USD           USD           $0
   2019-May                   $420.00 USD $0.29            $316.18         $0.29
                   935
   31, 2019                     USD
                              $316.18
   June 1,                       CAD CAD $4.25                USD          USD           $0
   2019-June                 $4,575.00 USD $3.23         $3,485.24         $3.23
                   968
   30, 2019                       USD
                             $3,485.24
   July 1,                      CAD             NIL          USD            NIL          $0
   2019-July                  $300.00                      $226.35
                1001
   31, 2019                     USD
                              $226.35
18-10509-shl      Doc 1623       Filed 09/02/20 Entered 09/02/20 17:37:27                  Main Document
                                            Pg 9 of 165



   August 1,                        CAD                NIL             USD                NIL                 $0
   2019-                          $360.00                            $269.82
                   1053
   August 31,                       USD
   2019                           $269.82
   September                        CAD                NIL     USD $432.86                NIL          USD
   1, 2019 -                      $720.00                                                             $108.2
                   1128
   September                         USD
   30, 2019                       $541.08
   March 1,                         CAD             CAD        USD $373.88              USD USD $93.5
   2020 -                         $660.00        $150.00                              $106.22
                   1480
   March 31,                         USD            USD
   2020                           $467.35        $106.22.
   May 1,                           CAD                NIL      USD $460.3                NIL          USD
   2020 -                         $780.00                                                             $115.1
   May 31,         1531              USD
   2020                           $575.41


   June 1,                          CAD                NIL      USD $321.3                NIL          USD
   2020 -                        $540.002                                                             $80.29
                   1574
   June 30,                         USD
   2020                           $401.59
   July 1,                          CAD                NIL     USD $254.66                NIL           USD
   2020 - July                    $420.00                                                               $63.5
                   1605
   31, 2020                          USD
                                  $318.32
   TOTAL                            CAD             CAD                USD              USD            USD
                               $32,685.51       $1,037.78        $24,053.813          $773.87        $460.59
                                    USD              USD
                               $24,514.65         $773.87

   Narrative Summary of Services Rendered by Project Category

           20.      During the Final Application Period, FMDLLP professionals considered and

   analyzed the Debtors’ potential claims against the Ontario Defendant, prepared and issued

   applicable originating documents for a lawsuit in Ontario, negotiated, and otherwise


   2 FMDLLP inadvertently billed $585 rather than $540 in the June 1-June 30 Fifteenth Monthly Fee
   Statement, and has lowered its request here accordingly.
   3 FMDLLP has, in fact, received approximately USD $26,200, to date, though this was a result of currency
   fluctuation in the intervening period between each monthly statement and receipt of payment. FMDLLP and
   the Trustee agreed that each would assume the risk of currency fluctuation for each given period.
18-10509-shl     Doc 1623      Filed 09/02/20 Entered 09/02/20 17:37:27           Main Document
                                          Pg 10 of 165



   corresponded, with the Ontario Defendant’s counsel to revise the settlement agreement as

   necessary in light of current events, and corresponded with, and took instructions from, the

   Trustee.


                        EVALUATING THE APPLICANT’S SERVICES

           21.     Section 331 of the Bankruptcy Code provides for interim compensation of

   professionals and incorporates the substantive standards of Section 330 of the Bankruptcy

   Code to govern the Bankruptcy Court’s award of such compensation. Section 330 provides

   that a court may award a professional employed under Section 327 of the Bankruptcy Code

   “reasonable compensation for actual, necessary services rendered … and reimbursement

   for actual, necessary expenses.” Section 330 also sets forth the criteria for the award of

   such compensation and reimbursement


           22.     .In determining the amount of reasonable compensation to be awarded, the

   court should consider the nature, extent, and the value of such services, taking into account

   all relevant factors, including:


                   a.      the time spent on such services;

                   b.      the rates charged for such services;

                   c.      whether the services were necessary to the administration of, or
                           beneficial at the time at which the service was rendered toward the
                           completion of, a case under this title;

                   d.      whether the services were performed within a reasonable amount of
                           time commensurate with the complexity, importance, and nature of
                           the problem, issue, or task addressed; and

                   e.      whether the compensation is reasonable based on the customary
                           compensation charged by comparably skilled practitioners in cases
                           other than cases under this title.
18-10509-shl     Doc 1623       Filed 09/02/20 Entered 09/02/20 17:37:27            Main Document
                                           Pg 11 of 165



           23.    FMDLLP is a full-service law firm with offices in Canada, the U.K., South

   Africa, and China. FMDLLP works with clients around the globe, offering expertise in

   legal issues affecting all types of industry, government, and individual objectives.

   FMDLLP’s Toronto office similarly provides a full range of services. FMDLLP’s litigation

   team has been recognized by numerous publications including Chambers Global,

   Benchmark Litigation, and Best Lawyers. FMDLLP is well suited to represent the Trustee

   in a cost-effective, efficient, and timely manner.


           24.    FMDLLP respectfully submits that its request for interim allowance of

   compensation is reasonable and appropriate. The services rendered by FMDLLP were

   appropriate in light of FMDLLP’s role as the Trustee’s special Canadian counsel in this

   case.


                                        DISBURSEMENTS

           25.    FMDLLP also maintains records of all actual and necessary out-of-pocket

   expenses incurred in connection with the rendition of professional services.


           26.    By this Final Application, FMDLLP respectfully requests allowance of such

   reimbursement in full.

                       THE APPLICANT’S STATEMENT PURSUANT
                        TO APPENDIX B OF THE UST GUIDELINES

           27.    The following statement is provided pursuant to ¶ C.5. of the UST

   Guidelines.


                  f.        Question: Did you agree to any variations from, or
                            alternatives to, your standard or customary billing rates, fees
                            or terms of services pertaining to this engagement that were
                            provided during the application period? If so, please explain.

                            Answer: No.
18-10509-shl   Doc 1623   Filed 09/02/20 Entered 09/02/20 17:37:27            Main Document
                                     Pg 12 of 165



                g.   Question: If the fees sought in this fee application as
                     compared to the fees budgeted for the time period covered by
                     this fee application are higher by 10% or more, did you
                     discuss the reasons for the variation with the client?

                     Answer: N/A

                h.   Question: Have any of the professionals included in this fee
                     application varied their hourly rage based on the geographic
                     location of the bankruptcy case?

                     Answer: No.

                i.   Question: Does the fee application include time or fees
                     related to reviewing or revising time records or preparing,
                     reviewing, or revising invoices? (This is limited to work
                     involved in preparing and editing billing records that would
                     not be compensable outside of bankruptcy and does not
                     include reasonable fees for preparing a fee application.) If so,
                     please quantify by hours and fees.

                     Answer: No.

                j.   Question: Does this fee application include time or fees for
                     reviewing time records to redact any privileged or other
                     confidential information? If so, please quantify by hours and
                     fees.

                     Answer: No.

                k.   Question: If the fee application includes any rate increases
                     since retention: (i) Did your client review and approve those
                     rate increases in advance? (ii) Did your client agree when
                     retaining the law firm to accept all future rate increases? If
                     not, did you inform your client that they need not agree to
                     modified rates or terms in order to have you continue the
                     representation, consistent with ABA Formal Ethics Opinion
                     11-458?

                     Answer: The Third Interim Fee Application includes the
                     rate increase in line with FMDLLP’s standard annual rate
                     increases for its professionals. FMDLLP’s rate increases
                     were approved by the Trustee and the U.S. Trustee and were
                     disclosed in a supplemental declaration in support of
                     FMDLLP’s retention. [See Dkt. 780] The Final Fee
                     Application does not include any additional rate increases.
18-10509-shl    Doc 1623       Filed 09/02/20 Entered 09/02/20 17:37:27         Main Document
                                          Pg 13 of 165



                                        CONCLUSION

          28.     FMDLLP believes that the services rendered during the Final Application

   Period were reasonable and necessary within the meaning of Section 330 of the

   Bankruptcy Code and that the expenses were actual and necessary to the performance of

   the Applicant’s services.


          29.     FMDLLP respectfully requests that this Court enter an order substantially in

   the form of Exhibit I (a) approving an interim allowance of legal fees in the amount of

   $2,394.8 USD (3,240.00 CAD) for professional services rendered to the Trustee, plus

   reimbursement of actual and necessary out-of-pocket expenses in the amount of $106.22

   USD ($150 CAD), during the Fourth Interim Application Period; (b) approving and

   allowing on a final basis compensation in the amount of 24,514.65 USD ($32,685.51

   CAD) for professional services rendered to the Trustee by FMDLLP, and $773.87 USD

   ($1,037.78 CAD) for reimbursement of actual and necessary out-of-pocket expenses,

   during the Final Application Period; and (c) granting such other and further relief as may

   be just and proper.

   Dated: September 1, 2020                    Respectfully submitted,
          Toronto, Ontario
                                               By: /s/ David Ziegler
                                               FASKEN MARTINEAU DuMOULIN LLP
                                               David Ziegler
                                               333 Bay Street, Suite 2400
                                               P.O. Box 20
                                               Toronto, ON M5H 2T6
                                               Telephone: (416) 865-4516
                                               Facsimile: (416) 364-7813
                                               Special Counsel to the Chapter 11 Trustee
18-10509-shl   Doc 1623   Filed 09/02/20 Entered 09/02/20 17:37:27   Main Document
                                     Pg 14 of 165




           EXHIBIT A
18-10509-shl        Doc 1623      Filed 09/02/20 Entered 09/02/20 17:37:27                Main Document
                                             Pg 15 of 165


FASKEN MARTINEAU DuMOULIN LLP
David Ziegler
333 Bay Street, Suite 2400
P.O. Box 20
Toronto, ON M5H 2T6
Telephone: (416) 865-4516
Facsimile: (416) 364-7813

Special Counsel to the Chapter 11 Trustee

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


 In re:                                                      Chapter 11

 FIRESTAR DIAMOND, INC., et al.                              No. 18-10509 (SHL)

                          Debtors.1                          (Jointly Administered)


    CERTIFICATION OF DAVID ZIEGLER IN RESPECT OF THIRD INTERIM
APPLICATION OF FASKEN MARTINEAU DUMOULIN, LLP AS SPECIAL CANADIAN
 COUNSEL TO THE CHAPTER 11 TRUSTEE FOR COMPENSATION FOR SERVICES
 RENDERED AND REIMBURSEMENT OF EXPENSES INCURRED FOR THE PERIOD
            FROM NOVEMBER 5, 2018 THROUGH APRIL 30, 2019

           I, David Ziegler, hereby certify that:

          1.     I am a partner of the firm of Fasken Martineau DuMoulin LLP (“FMDLLP”).

By Order of the Court, dated December 6, 2018, Chapter 11 Trustee Richard Levin (the

“Trustee”) was authorized to retain and employ FMDLLP as special Canadian counsel nunc

pro tunc to November 5, 2018. [Dkt. 619]

           2.    I am the professional designated by FMDLLP with the responsibility for

 compliance with the Amended Guidelines for Fees and Disbursements for Professionals in

 Southern District of New York Bankruptcy Cases (as updated June 17, 2013) (the “Local

 Guidelines”), and the Guidelines for Reviewing Applications for Compensation and

 Reimbursement of Expenses Filed Under United States Code by Attorneys in Larger Chapter 11



1 The Debtors in these jointly administered chapter 11 cases and the last four digits of each Debtor’s federal
    tax identification number are: (i) Firestar Diamond, Inc. (2729); (ii) Old AJ, Inc., f/k/a A. Jaffe, Inc.
    (4756); and (iii) Fantasy, Inc. (1673).
18-10509-shl       Doc 1623     Filed 09/02/20 Entered 09/02/20 17:37:27          Main Document
                                           Pg 16 of 165


 Cases, adopted by the Executive Office for the United States Trustee (the “UST Guidelines”, and

 together with the Local Guidelines, the “Guidelines”) and the Order Pursuant to Sections 105(a)

 and 331 of the Bankruptcy Code, Bankruptcy Rule 2016 and Local Rule 2016-1 Establishing

 Procedures for Monthly Compensation and Reimbursement of Expenses of Professionals

 [Dkt. 82] (the “Interim Compensation Order”).

       3.        This Certification is made in support of FMDLLP’s final application (the

“Final Fee Application”) for the interim allowance of compensation for services rendered and

reimbursement of expenses incurred for the period from September 1, 2019 through and including

July 31, 2020.

       4.        I have reviewed the Final Fee Application.

       5.        To the best of my knowledge, information and belief formed after reasonable

inquiry of FMDLLP’s accounting personnel and legal and paraprofessional staff, the Final Fee

Application complies with the mandatory guidelines set forth in the Guidelines.

       6.        The fees and disbursements sought are billed at rates and in accordance with

practices customarily employed by FMDLLP and generally accepted by FMDLLP’s clients.

       7.        To the best of my knowledge, information and belief formed after reasonable

inquiry of FMDLLP’s personnel, FMDLLP does not make a profit in connection with any

disbursements sought in the Final Fee Application.

       8.        To the best of my knowledge, information and belief formed after reasonable

inquiry of FMDLLP’s accounting personnel, FMDLLP does not include in the amount of any

disbursements the amortization of the cost of any investment, equipment or capital outlay.

       9.        To the best of my knowledge, information and belief formed after reasonable

inquiry of FMDLLP’s accounting personnel, to the extent that FMDLLP has purchased or

contracted for services from a third party, reimbursement is sought only for the amount billed by

the third party to FMDLLP and paid.

       10.       FMDLLP maintains supporting documentation for each item for which
18-10509-shl     Doc 1623        Filed 09/02/20 Entered 09/02/20 17:37:27       Main Document
                                            Pg 17 of 165


reimbursement is sought and such documentation is available for review on request by the Court or

the United States Trustee.

       11.     FMDLLP has complied with the provisions requiring it to provide the United

States Trustee for the Southern District of New York and the Trustee with a statement of the

Applicant’s fees and expenses.

       12.     The Notice Parties (as defined in the Interim Compensation Order) will each be

provided with a copy of the Final Fee Application.

 Dated: September 1, 2020                    Respectfully submitted,
        Toronto, Ontario                     /s/ David Ziegler
                                             FASKEN MARTINEAU DuMOULIN LLP
                                             David Ziegler
                                             333 Bay Street, Suite 2400
                                             P.O. Box 20
                                             Toronto, ON M5H 2T6
                                             Telephone: (416) 865-4516
                                             Facsimile: (416) 364-7813

                                             Special Litigation Counsel to the Chapter 11 Trustee
18-10509-shl   Doc 1623   Filed 09/02/20 Entered 09/02/20 17:37:27   Main Document
                                     Pg 18 of 165




        EXHIBIT B




                                        13
18-10509-shl
18-10509-shl            Doc
                        Doc 1623 Filed12/06/18
                            619 Filed  09/02/20 Entered
                                                  Entered12/06/18
                                                          09/02/2015:53:05
                                                                   17:37:27 Main
                                                                             MainDocument
                                                                                  Document
                                            Pg Pg
                                               19 1
                                                  ofof
                                                     165
                                                       3


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------------------------------      X
                                                                             :
    In re                                                                    :   Chapter 11
                                                                             :
    FIRESTAR DIAMOND INC., et al.,1                                          :   Case No. 18-10509 (SHL)
                                                                             :
                                 Debtors.                                    :   Jointly Administered
                                                                             :
    ----------------------------------------------------------------------   X

             ORDER AUTHORIZING THE EMPLOYMENT OF FASKEN MARTINEAU
         DUMOULIN LLP AS SPECIAL CANADIAN COUNSEL NUNC PRO TUNC AS OF
                                NOVEMBER 5, 2018

            The Trustee Richard Levin has filed an application (the “Application”) for an order

authorizing him to retain and employ Fasken Martineau DuMoulin LLP (“Fasken”) as special

Canadian counsel nunc pro tunc to November 5, 2018, under sections 105(a), 327(a), 1104 and 1106

of the Bankruptcy Code, Rule 2014 of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”), the Local Rules, and the Court’s Order Pursuant to 11 U.S.C. §§ 1104(d)

Directing the Appointment of a Chapter 11 Trustee [Dkt. 216], and the Court’s Order Approving The

Appointment Of Chapter 11 Trustee [Dkt. 227]. The Court has reviewed the Application and the

Declaration of David Ziegler (the “Ziegler Declaration”), , the Supplemental Declaration of

David Ziegler (the “Supplemental Ziegler Declaration”) [Dkt. 608], and the Declaration of

Richard Levin (the “Levin Declaration”) [Dkt. 609], and has heard statements in support of the

Application at a hearing held before the Court (the “Hearing”) and any objections to the relief

requested in the Application.

            The Court finds it has jurisdiction and authority over this matter under 28 U.S.C. §§ 157

and 1334, the Application is a core proceeding under 28 U.S.C. § 157(b)(2), and venue of this




1
 The Debtors and the last four digits of their respective taxpayer identification numbers are as follows: Firestar
Diamond, Inc. (2729), Fantasy, Inc.(1673), and Old AJ, Inc. f/k/a A. Jaffe, Inc. (4756).
18-10509-shl
18-10509-shl     Doc
                 Doc 1623 Filed12/06/18
                     619 Filed  09/02/20 Entered
                                           Entered12/06/18
                                                   09/02/2015:53:05
                                                            17:37:27 Main
                                                                      MainDocument
                                                                           Document
                                     Pg Pg
                                        20 2
                                           ofof
                                              165
                                                3


proceeding and the Application in this district is proper under 28 U.S.C. § 1409. Based on the

Application, the Ziegler Declaration, the Court finds (a) Fasken does not hold or represent an

interest adverse to the Debtors or their estates and (b) Fasken is a “disinterested person” as

defined in section 101(14) of the Bankruptcy Code, the relief requested in the Application is in the

best interests of the Trustee, the Debtors’ estates, their creditors, and other parties in interest, the

Trustee has provided appropriate notice of the Application under the circumstances and no other

or further notice is required. Any objections to the relief requested herein having been withdrawn

or overruled on the merits; and after due deliberation, it is ORDERED:

        1.      The Trustee’s employment of Fasken as special Canadian counsel nunc pro tunc to

November 5, 2018 in accordance with the terms and conditions set forth in the Application, the

Ziegler Declaration, the Supplemental Ziegler Declaration, and the Levin Declaration is

approved.

        2.      Fasken is authorized to provide the Trustee with the professional services as

described in the Application.

        3.      Fasken shall apply for compensation for professional services rendered and

reimbursement of expenses incurred in connection with the chapter 11 cases under sections 330

and 331 of the Bankruptcy Code and applicable provisions of the Bankruptcy Rules, the Local

Rules, and any other applicable procedures and orders of the Court.

        4.      Fasken shall not charge a markup to the Trustee on fees billed by contract

attorneys or review attorneys on Fasken’s electronic discovery team.

       5.       Fasken shall not bill the Debtors’ estates for non-ordinary overhead expenses such

as secretarial or other overtime. Fasken shall not charge more than $0.10 cents per page or the

actual cost for photocopies.
18-10509-shl
18-10509-shl     Doc
                 Doc 1623 Filed12/06/18
                     619 Filed  09/02/20 Entered
                                           Entered12/06/18
                                                   09/02/2015:53:05
                                                            17:37:27 Main
                                                                      MainDocument
                                                                           Document
                                     Pg Pg
                                        21 3
                                           ofof
                                              165
                                                3


       6.      Fasken shall ensure that any contract attorneys or review attorneys on Fasken’s

electronic discovery team or non-attorneys who are employed by Fasken in connection with the

work performed for the Trustee will be subject to conflict checks and disclosures in accordance

with the requirements of the Bankruptcy Code and the Bankruptcy Rules.

       7.      Fasken shall provide at least ten business days’ notice to the Trustee, Debtors, the

United States Trustee, and any official committee before any increases in the rates set forth in the

Application or the Ziegler Declaration are implemented and shall file a copy of such notice with

the Court. The United States Trustee retains all rights to object to any rate increase on any ground,

including the reasonableness standard set forth in section 330 of the Bankruptcy Code, and the

Court retains the right to review any rate increase under section 330 of the Bankruptcy Code.

       8.      In the event of any inconsistency between this Order and the Application, the

Ziegler Declaration, the Supplemental Ziegler Declaration, the Levin Declaration, and/or the

engagement letter attached to the Application, the terms of this Order shall govern.

       9.      The Trustee and Fasken may take all actions necessary to effectuate the relief

granted in this Order.

       10.     This Court shall have exclusive jurisdiction to hear and determine all matters

arising from or relating to this Order and its implementation.

       11.     This Order shall be effective and enforceable immediately upon its entry.




Dated: December 6, 2018                                       /s/ Sean H. Lane
                                                              The Honorable Sean H. Lane
                                                              United States Bankruptcy Judge
18-10509-shl   Doc 1623   Filed 09/02/20 Entered 09/02/20 17:37:27   Main Document
                                     Pg 22 of 165




        EXHIBIT C




                                         1
18-10509-shl   Doc 1623   Filed 09/02/20 Entered 09/02/20 17:37:27   Main Document
                                     Pg 23 of 165



                                    EXHIBIT C



                         TIME SUMMARY BY CATEGORY
Matter          Full Name       Hourly Rate  Time                    Amount
CASE ADMINISTRATION - GENERAL
                David Ziegler   $550 CAD     2.1                     $550.00 USD
                Total                        2.1                     $550. USD
PLEADINGS
                David Ziegler   $550 CAD     4.6                     $1,876.58 USD
                David Ziegler   $600 CAD     9.3                     $4,215.56 USD
                Daphne          $375 CAD     6.3                     $1,726.07 USD
                Papadatos
                Daphne          $390 CAD     5.8                     $1,710.73
                Papadatos
                Dylan Chochla   $500 CAD     .5                      $185.18 USD
                Adam Simon      $175 CAD     .2                      $26.20 USD
                Total                        26.7                    $9,740.32 USD
LITIGATION - CASE ADMINISTRATION
                David Ziegler   $600 CAD     5.4                     $2,440.32 USD
                Daphne          $400 CAD     1.6                     $466.44 USD
                Papadatos
                Total                        7.0                     $2,906.76 USD
LITIGATION - DISCOVERY
                David Ziegler   $600.00 CAD  1.1                     $492.85 USD
                Daphne          $390 CAD     11.5                    $3,351.72 USD
                Papadatos
                Elizabeth Ford  $265 CAD     11.8                    $2,335.84 USD
                Total                        24.4                    $6,180.41 USD
LITIGATION - DISPOSITIVE MOTIONS
                Daphne          $390 CAD     0.6                     $174.92 USD
                Papadatos
                Total                        0.6                     $174.92 USD
LITIGATION - SETTLEMENT NEGOTIATIONS
                David Ziegler   $600 CAD     6.9                     $3,129.52 USD
                Daphne          $390 CAD     2.5                     $742.76 USD
                Papadatos
                Total                        9.4                     $3,872.28
LITIGATION - SETTLEMENT OVERSIGHT
                David Ziegler   $600         6.0                     $2,698.10 USD
                Total                        6.0                     $2,698.10 USD
18-10509-shl   Doc 1623   Filed 09/02/20 Entered 09/02/20 17:37:27   Main Document
                                     Pg 24 of 165




        EXHIBIT D
18-10509-shl     Doc 1623       Filed 09/02/20 Entered 09/02/20 17:37:27   Main Document
                                           Pg 25 of 165




                                            EXHIBIT D


                           TIME SUMMARY BY PROFESSIONAL

Full Name         Practice Area      Bar Admin.    Rate           Hours      Amount (in
                                                                                CAD)
David Ziegler     Partner -          2011          $550      6.7            $3,685.00
                  Litigation
David Ziegler     Partner -          2011          $600      25.6           15,360.00
                  Litigation
                  Partner Total                                             $19,045

Dylan Chochla     Associate -        2012          $500.00   .5             $250.00
                  Litigation

Daphne Papadatos Associates -        2018          $375      6.3            $3,262.50
                  Litigation

Daphne Papadatos Associates -        2018          $390      20.4           $7,956.00
                  Litigation

                  Associate Total                                           $11,468.5

Elizabeth Ford    Law Clerk                        $265.00   11.8           $3,127.00


                  Law Clerk Total                                           $3,127.00

                  ATTORNEY TOTAL                             50.9           $30,513.5


                  LAW CLERK TOTAL                            11.8           $3,127.00


                  GRAND TOTAL                                62.7           $33,640.5
18-10509-shl   Doc 1623   Filed 09/02/20 Entered 09/02/20 17:37:27   Main Document
                                     Pg 26 of 165




           EXHIBIT E
18-10509-shl
18-10509-shl         Doc
                     Doc 1623 Filed12/14/18
                         630 Filed  09/02/20 Entered
                                               Entered12/14/18
                                                       09/02/2017:27:30
                                                                17:37:27 Main
                                                                          MainDocument
                                                                               Document
                                         Pg Pg
                                            27 1
                                               ofof
                                                  165
                                                    9


FASKENMARTINEAU DuMOULIN LLP
David Ziegler
333 Bay Street, Suite 2400
Toronto, Ontario M5H 2T6
(416) 366-8381

Canadian counsel retained by the Chapter 11 Trustee

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


    In re:                                                   Chapter 11

    FIRESTAR DIAMOND, INC., et al.                           No. 18-10509 (SHL)

                           Debtors.1                         (Jointly Administered)


 FIRST (NOVEMBER 2018) MONTHLY STATEMENT OF FEES AND EXPENSES OF
            FASKEN MARTINEAU DuMOULIN LLP PURSUANT
   TO BANKRUPTCY CODE SECTIONS 330 AND 331 FOR THE PERIOD FROM
            NOVEMBER 1, 2018 THROUGH NOVEMBER 30, 2018

Name of Applicant:                             Fasken Martineau DuMoulin LLP


Authorized to Provide
Professional Services to:                      Richard Levin, Chapter 11 Trustee


Effective Date of Retention:                   11/5/2018

Period for Which Compensation                  November 1, 2018 through November 30, 2018
and Reimbursement is Sought:                   (“Statement Period”)


Objection Deadline:                            December 29, 2018




1  The Debtors and the last four digits of their respective taxpayer identification numbers are as follows:
Firestar Diamond, Inc. (2729), Fantasy, Inc. (1673), and Old AJ, Inc. f/k/a A. Jaffe, Inc. (4756).


317250.00001/102600044.3
18-10509-shl
18-10509-shl   Doc
               Doc 1623 Filed12/14/18
                   630 Filed  09/02/20 Entered
                                         Entered12/14/18
                                                 09/02/2017:27:30
                                                          17:37:27 Main
                                                                    MainDocument
                                                                         Document
                                   Pg Pg
                                      28 2
                                         ofof
                                            165
                                              9
18-10509-shl
18-10509-shl   Doc
               Doc 1623 Filed12/14/18
                   630 Filed  09/02/20 Entered
                                         Entered12/14/18
                                                 09/02/2017:27:30
                                                          17:37:27 Main
                                                                    MainDocument
                                                                         Document
                                   Pg Pg
                                      29 3
                                         ofof
                                            165
                                              9
18-10509-shl
18-10509-shl   Doc
               Doc 1623 Filed12/14/18
                   630 Filed  09/02/20 Entered
                                         Entered12/14/18
                                                 09/02/2017:27:30
                                                          17:37:27 Main
                                                                    MainDocument
                                                                         Document
                                   Pg Pg
                                      30 4
                                         ofof
                                            165
                                              9
18-10509-shl
18-10509-shl   Doc
               Doc 1623 Filed12/14/18
                   630 Filed  09/02/20 Entered
                                         Entered12/14/18
                                                 09/02/2017:27:30
                                                          17:37:27 Main
                                                                    MainDocument
                                                                         Document
                                   Pg Pg
                                      31 5
                                         ofof
                                            165
                                              9
18-10509-shl
18-10509-shl   Doc
               Doc 1623 Filed12/14/18
                   630 Filed  09/02/20 Entered
                                         Entered12/14/18
                                                 09/02/2017:27:30
                                                          17:37:27 Main
                                                                    MainDocument
                                                                         Document
                                   Pg Pg
                                      32 6
                                         ofof
                                            165
                                              9
18-10509-shl
18-10509-shl   Doc
               Doc 1623 Filed12/14/18
                   630 Filed  09/02/20 Entered
                                         Entered12/14/18
                                                 09/02/2017:27:30
                                                          17:37:27 Main
                                                                    MainDocument
                                                                         Document
                                   Pg Pg
                                      33 7
                                         ofof
                                            165
                                              9
18-10509-shl
18-10509-shl   Doc
               Doc 1623 Filed12/14/18
                   630 Filed  09/02/20 Entered
                                         Entered12/14/18
                                                 09/02/2017:27:30
                                                          17:37:27 Main
                                                                    MainDocument
                                                                         Document
                                   Pg Pg
                                      34 8
                                         ofof
                                            165
                                              9
18-10509-shl
18-10509-shl   Doc
               Doc 1623 Filed12/14/18
                   630 Filed  09/02/20 Entered
                                         Entered12/14/18
                                                 09/02/2017:27:30
                                                          17:37:27 Main
                                                                    MainDocument
                                                                         Document
                                   Pg Pg
                                      35 9
                                         ofof
                                            165
                                              9
18-10509-shl   Doc 1623   Filed 09/02/20 Entered 09/02/20 17:37:27   Main Document
                                     Pg 36 of 165
18-10509-shl         Doc 1623   Filed 09/02/20 Entered 09/02/20 17:37:27       Main Document
                                           Pg 37 of 165



Compensation Sought as Actual,
Reasonable and Necessary for               $3,275.00 CAD2
Statement Period for all debtors:          $2,425.80 USD

Reimbursement of Expenses Sought
as Actual, Reasonable and                  $100.50 CAD
Necessary for Statement Period for         $74.07 USD
all debtors:

Compensation Payable After
Objection Deadline (80%):                  $2,700.00 CAD
                                           $1,999.89 USD

Reimbursement of Expenses Payable
After Objection Deadline (100%)   $100.50 CAD
                                  $74.07 USD




2
    Currency conversion based on the Bank of Canada exchange rate for January 4, 2019


317250.00001/102828291.1
18-10509-shl   Doc 1623   Filed 09/02/20 Entered 09/02/20 17:37:27   Main Document
                                     Pg 38 of 165
18-10509-shl   Doc 1623   Filed 09/02/20 Entered 09/02/20 17:37:27   Main Document
                                     Pg 39 of 165
18-10509-shl   Doc 1623   Filed 09/02/20 Entered 09/02/20 17:37:27   Main Document
                                     Pg 40 of 165
18-10509-shl   Doc 1623   Filed 09/02/20 Entered 09/02/20 17:37:27   Main Document
                                     Pg 41 of 165
18-10509-shl   Doc 1623   Filed 09/02/20 Entered 09/02/20 17:37:27   Main Document
                                     Pg 42 of 165
18-10509-shl   Doc 1623   Filed 09/02/20 Entered 09/02/20 17:37:27   Main Document
                                     Pg 43 of 165
18-10509-shl   Doc 1623   Filed 09/02/20 Entered 09/02/20 17:37:27   Main Document
                                     Pg 44 of 165
18-10509-shl   Doc 1623   Filed 09/02/20 Entered 09/02/20 17:37:27   Main Document
                                     Pg 45 of 165
18-10509-shl   Doc 1623   Filed 09/02/20 Entered 09/02/20 17:37:27   Main Document
                                     Pg 46 of 165
18-10509-shl   Doc 1623   Filed 09/02/20 Entered 09/02/20 17:37:27   Main Document
                                     Pg 47 of 165
18-10509-shl   Doc 1623   Filed 09/02/20 Entered 09/02/20 17:37:27   Main Document
                                     Pg 48 of 165
18-10509-shl   Doc 1623   Filed 09/02/20 Entered 09/02/20 17:37:27   Main Document
                                     Pg 49 of 165
18-10509-shl   Doc 1623   Filed 09/02/20 Entered 09/02/20 17:37:27   Main Document
                                     Pg 50 of 165
18-10509-shl   Doc 1623   Filed 09/02/20 Entered 09/02/20 17:37:27   Main Document
                                     Pg 51 of 165
18-10509-shl   Doc 1623   Filed 09/02/20 Entered 09/02/20 17:37:27   Main Document
                                     Pg 52 of 165
18-10509-shl   Doc 1623   Filed 09/02/20 Entered 09/02/20 17:37:27   Main Document
                                     Pg 53 of 165
18-10509-shl   Doc 1623   Filed 09/02/20 Entered 09/02/20 17:37:27   Main Document
                                     Pg 54 of 165
18-10509-shl   Doc 1623   Filed 09/02/20 Entered 09/02/20 17:37:27   Main Document
                                     Pg 55 of 165
18-10509-shl   Doc 1623   Filed 09/02/20 Entered 09/02/20 17:37:27   Main Document
                                     Pg 56 of 165
18-10509-shl   Doc 1623   Filed 09/02/20 Entered 09/02/20 17:37:27   Main Document
                                     Pg 57 of 165
18-10509-shl   Doc 1623   Filed 09/02/20 Entered 09/02/20 17:37:27   Main Document
                                     Pg 58 of 165
18-10509-shl   Doc 1623   Filed 09/02/20 Entered 09/02/20 17:37:27   Main Document
                                     Pg 59 of 165
18-10509-shl   Doc 1623   Filed 09/02/20 Entered 09/02/20 17:37:27   Main Document
                                     Pg 60 of 165
18-10509-shl   Doc 1623   Filed 09/02/20 Entered 09/02/20 17:37:27   Main Document
                                     Pg 61 of 165
18-10509-shl   Doc 1623   Filed 09/02/20 Entered 09/02/20 17:37:27   Main Document
                                     Pg 62 of 165
18-10509-shl   Doc 1623   Filed 09/02/20 Entered 09/02/20 17:37:27   Main Document
                                     Pg 63 of 165
18-10509-shl   Doc 1623   Filed 09/02/20 Entered 09/02/20 17:37:27   Main Document
                                     Pg 64 of 165
18-10509-shl   Doc 1623   Filed 09/02/20 Entered 09/02/20 17:37:27   Main Document
                                     Pg 65 of 165
18-10509-shl   Doc 1623   Filed 09/02/20 Entered 09/02/20 17:37:27   Main Document
                                     Pg 66 of 165
18-10509-shl   Doc 1623   Filed 09/02/20 Entered 09/02/20 17:37:27   Main Document
                                     Pg 67 of 165
18-10509-shl   Doc 1623   Filed 09/02/20 Entered 09/02/20 17:37:27   Main Document
                                     Pg 68 of 165
18-10509-shl   Doc 1623   Filed 09/02/20 Entered 09/02/20 17:37:27   Main Document
                                     Pg 69 of 165
18-10509-shl   Doc 1623   Filed 09/02/20 Entered 09/02/20 17:37:27   Main Document
                                     Pg 70 of 165
18-10509-shl   Doc 1623   Filed 09/02/20 Entered 09/02/20 17:37:27   Main Document
                                     Pg 71 of 165
18-10509-shl   Doc 1623   Filed 09/02/20 Entered 09/02/20 17:37:27   Main Document
                                     Pg 72 of 165
18-10509-shl   Doc 1623   Filed 09/02/20 Entered 09/02/20 17:37:27   Main Document
                                     Pg 73 of 165
18-10509-shl   Doc 1623   Filed 09/02/20 Entered 09/02/20 17:37:27   Main Document
                                     Pg 74 of 165
18-10509-shl   Doc 1623   Filed 09/02/20 Entered 09/02/20 17:37:27   Main Document
                                     Pg 75 of 165
18-10509-shl   Doc 1623   Filed 09/02/20 Entered 09/02/20 17:37:27   Main Document
                                     Pg 76 of 165
18-10509-shl   Doc 1623   Filed 09/02/20 Entered 09/02/20 17:37:27   Main Document
                                     Pg 77 of 165
18-10509-shl   Doc 1623   Filed 09/02/20 Entered 09/02/20 17:37:27   Main Document
                                     Pg 78 of 165
18-10509-shl   Doc 1623   Filed 09/02/20 Entered 09/02/20 17:37:27   Main Document
                                     Pg 79 of 165
18-10509-shl   Doc 1623   Filed 09/02/20 Entered 09/02/20 17:37:27   Main Document
                                     Pg 80 of 165
18-10509-shl   Doc 1623   Filed 09/02/20 Entered 09/02/20 17:37:27   Main Document
                                     Pg 81 of 165
18-10509-shl   Doc 1623   Filed 09/02/20 Entered 09/02/20 17:37:27   Main Document
                                     Pg 82 of 165
18-10509-shl   Doc 1623   Filed 09/02/20 Entered 09/02/20 17:37:27   Main Document
                                     Pg 83 of 165
18-10509-shl   Doc 1623   Filed 09/02/20 Entered 09/02/20 17:37:27   Main Document
                                     Pg 84 of 165
18-10509-shl   Doc 1623   Filed 09/02/20 Entered 09/02/20 17:37:27   Main Document
                                     Pg 85 of 165
18-10509-shl   Doc 1623   Filed 09/02/20 Entered 09/02/20 17:37:27   Main Document
                                     Pg 86 of 165
18-10509-shl   Doc 1623   Filed 09/02/20 Entered 09/02/20 17:37:27   Main Document
                                     Pg 87 of 165
18-10509-shl   Doc 1623   Filed 09/02/20 Entered 09/02/20 17:37:27   Main Document
                                     Pg 88 of 165
18-10509-shl   Doc 1623   Filed 09/02/20 Entered 09/02/20 17:37:27   Main Document
                                     Pg 89 of 165
18-10509-shl   Doc 1623   Filed 09/02/20 Entered 09/02/20 17:37:27   Main Document
                                     Pg 90 of 165
18-10509-shl   Doc 1623   Filed 09/02/20 Entered 09/02/20 17:37:27   Main Document
                                     Pg 91 of 165
18-10509-shl   Doc 1623   Filed 09/02/20 Entered 09/02/20 17:37:27   Main Document
                                     Pg 92 of 165
18-10509-shl   Doc 1623   Filed 09/02/20 Entered 09/02/20 17:37:27   Main Document
                                     Pg 93 of 165
18-10509-shl   Doc 1623   Filed 09/02/20 Entered 09/02/20 17:37:27   Main Document
                                     Pg 94 of 165
18-10509-shl   Doc 1623   Filed 09/02/20 Entered 09/02/20 17:37:27   Main Document
                                     Pg 95 of 165
18-10509-shl   Doc 1623   Filed 09/02/20 Entered 09/02/20 17:37:27   Main Document
                                     Pg 96 of 165
18-10509-shl   Doc 1623   Filed 09/02/20 Entered 09/02/20 17:37:27   Main Document
                                     Pg 97 of 165
18-10509-shl   Doc 1623   Filed 09/02/20 Entered 09/02/20 17:37:27   Main Document
                                     Pg 98 of 165
18-10509-shl   Doc 1623   Filed 09/02/20 Entered 09/02/20 17:37:27   Main Document
                                     Pg 99 of 165
18-10509-shl   Doc 1623   Filed 09/02/20 Entered 09/02/20 17:37:27   Main Document
                                    Pg 100 of 165
18-10509-shl   Doc 1623   Filed 09/02/20 Entered 09/02/20 17:37:27   Main Document
                                    Pg 101 of 165
18-10509-shl   Doc 1623   Filed 09/02/20 Entered 09/02/20 17:37:27   Main Document
                                    Pg 102 of 165
18-10509-shl   Doc 1623   Filed 09/02/20 Entered 09/02/20 17:37:27   Main Document
                                    Pg 103 of 165
18-10509-shl   Doc 1623   Filed 09/02/20 Entered 09/02/20 17:37:27   Main Document
                                    Pg 104 of 165
18-10509-shl   Doc 1623   Filed 09/02/20 Entered 09/02/20 17:37:27   Main Document
                                    Pg 105 of 165
18-10509-shl   Doc 1623   Filed 09/02/20 Entered 09/02/20 17:37:27   Main Document
                                    Pg 106 of 165
18-10509-shl   Doc 1623   Filed 09/02/20 Entered 09/02/20 17:37:27   Main Document
                                    Pg 107 of 165
18-10509-shl   Doc 1623   Filed 09/02/20 Entered 09/02/20 17:37:27   Main Document
                                    Pg 108 of 165
18-10509-shl   Doc 1623   Filed 09/02/20 Entered 09/02/20 17:37:27   Main Document
                                    Pg 109 of 165
18-10509-shl   Doc 1623   Filed 09/02/20 Entered 09/02/20 17:37:27   Main Document
                                    Pg 110 of 165
18-10509-shl   Doc 1623   Filed 09/02/20 Entered 09/02/20 17:37:27   Main Document
                                    Pg 111 of 165
18-10509-shl   Doc 1623   Filed 09/02/20 Entered 09/02/20 17:37:27   Main Document
                                    Pg 112 of 165
18-10509-shl   Doc 1623   Filed 09/02/20 Entered 09/02/20 17:37:27   Main Document
                                    Pg 113 of 165
18-10509-shl   Doc 1623   Filed 09/02/20 Entered 09/02/20 17:37:27   Main Document
                                    Pg 114 of 165
18-10509-shl   Doc 1623   Filed 09/02/20 Entered 09/02/20 17:37:27   Main Document
                                    Pg 115 of 165
18-10509-shl   Doc 1623   Filed 09/02/20 Entered 09/02/20 17:37:27   Main Document
                                    Pg 116 of 165
18-10509-shl   Doc 1623   Filed 09/02/20 Entered 09/02/20 17:37:27   Main Document
                                    Pg 117 of 165
18-10509-shl   Doc 1623   Filed 09/02/20 Entered 09/02/20 17:37:27   Main Document
                                    Pg 118 of 165
18-10509-shl   Doc 1623   Filed 09/02/20 Entered 09/02/20 17:37:27   Main Document
                                    Pg 119 of 165
18-10509-shl   Doc 1623   Filed 09/02/20 Entered 09/02/20 17:37:27   Main Document
                                    Pg 120 of 165
18-10509-shl   Doc 1623   Filed 09/02/20 Entered 09/02/20 17:37:27   Main Document
                                    Pg 121 of 165
18-10509-shl   Doc 1623   Filed 09/02/20 Entered 09/02/20 17:37:27   Main Document
                                    Pg 122 of 165
18-10509-shl   Doc 1623   Filed 09/02/20 Entered 09/02/20 17:37:27   Main Document
                                    Pg 123 of 165
18-10509-shl   Doc 1623   Filed 09/02/20 Entered 09/02/20 17:37:27   Main Document
                                    Pg 124 of 165
18-10509-shl   Doc 1623   Filed 09/02/20 Entered 09/02/20 17:37:27   Main Document
                                    Pg 125 of 165
18-10509-shl   Doc 1623   Filed 09/02/20 Entered 09/02/20 17:37:27   Main Document
                                    Pg 126 of 165
18-10509-shl   Doc 1623   Filed 09/02/20 Entered 09/02/20 17:37:27   Main Document
                                    Pg 127 of 165
18-10509-shl   Doc 1623   Filed 09/02/20 Entered 09/02/20 17:37:27   Main Document
                                    Pg 128 of 165
18-10509-shl   Doc 1623   Filed 09/02/20 Entered 09/02/20 17:37:27   Main Document
                                    Pg 129 of 165
18-10509-shl   Doc 1623   Filed 09/02/20 Entered 09/02/20 17:37:27   Main Document
                                    Pg 130 of 165
18-10509-shl   Doc 1623   Filed 09/02/20 Entered 09/02/20 17:37:27   Main Document
                                    Pg 131 of 165
18-10509-shl   Doc 1623   Filed 09/02/20 Entered 09/02/20 17:37:27   Main Document
                                    Pg 132 of 165
18-10509-shl   Doc 1623   Filed 09/02/20 Entered 09/02/20 17:37:27   Main Document
                                    Pg 133 of 165
18-10509-shl   Doc 1623   Filed 09/02/20 Entered 09/02/20 17:37:27   Main Document
                                    Pg 134 of 165
18-10509-shl   Doc 1623   Filed 09/02/20 Entered 09/02/20 17:37:27   Main Document
                                    Pg 135 of 165
18-10509-shl   Doc 1623   Filed 09/02/20 Entered 09/02/20 17:37:27   Main Document
                                    Pg 136 of 165
18-10509-shl   Doc 1623   Filed 09/02/20 Entered 09/02/20 17:37:27   Main Document
                                    Pg 137 of 165
18-10509-shl   Doc 1623   Filed 09/02/20 Entered 09/02/20 17:37:27   Main Document
                                    Pg 138 of 165
18-10509-shl   Doc 1623   Filed 09/02/20 Entered 09/02/20 17:37:27   Main Document
                                    Pg 139 of 165
18-10509-shl   Doc 1623   Filed 09/02/20 Entered 09/02/20 17:37:27   Main Document
                                    Pg 140 of 165
18-10509-shl   Doc 1623   Filed 09/02/20 Entered 09/02/20 17:37:27   Main Document
                                    Pg 141 of 165
18-10509-shl   Doc 1623   Filed 09/02/20 Entered 09/02/20 17:37:27   Main Document
                                    Pg 142 of 165
18-10509-shl   Doc 1623   Filed 09/02/20 Entered 09/02/20 17:37:27   Main Document
                                    Pg 143 of 165
18-10509-shl   Doc 1623   Filed 09/02/20 Entered 09/02/20 17:37:27   Main Document
                                    Pg 144 of 165
18-10509-shl   Doc 1623   Filed 09/02/20 Entered 09/02/20 17:37:27   Main Document
                                    Pg 145 of 165
18-10509-shl   Doc 1623   Filed 09/02/20 Entered 09/02/20 17:37:27   Main Document
                                    Pg 146 of 165
18-10509-shl   Doc 1623   Filed 09/02/20 Entered 09/02/20 17:37:27   Main Document
                                    Pg 147 of 165
18-10509-shl   Doc 1623   Filed 09/02/20 Entered 09/02/20 17:37:27   Main Document
                                    Pg 148 of 165
18-10509-shl   Doc 1623   Filed 09/02/20 Entered 09/02/20 17:37:27   Main Document
                                    Pg 149 of 165
18-10509-shl   Doc 1623   Filed 09/02/20 Entered 09/02/20 17:37:27   Main Document
                                    Pg 150 of 165
18-10509-shl   Doc 1623   Filed 09/02/20 Entered 09/02/20 17:37:27   Main Document
                                    Pg 151 of 165
18-10509-shl   Doc 1623   Filed 09/02/20 Entered 09/02/20 17:37:27   Main Document
                                    Pg 152 of 165
18-10509-shl   Doc 1623   Filed 09/02/20 Entered 09/02/20 17:37:27   Main Document
                                    Pg 153 of 165
18-10509-shl   Doc 1623   Filed 09/02/20 Entered 09/02/20 17:37:27   Main Document
                                    Pg 154 of 165
18-10509-shl   Doc 1623   Filed 09/02/20 Entered 09/02/20 17:37:27   Main Document
                                    Pg 155 of 165
18-10509-shl   Doc 1623   Filed 09/02/20 Entered 09/02/20 17:37:27   Main Document
                                    Pg 156 of 165




   EXHIBIT F
18-10509-shl   Doc 1623   Filed 09/02/20 Entered 09/02/20 17:37:27   Main Document
                                    Pg 157 of 165



                                    EXHIBIT F

                  Fasken Martineau DuMoulin LLP Budget Comparison
                        November 5, 2018 through July 31, 2020


Matter     PROJECT               BUDGETED (Figures       REQUESTED (Figures
ID         CATEGORY              in USD)                 in USD)
                                 Hours   Fees            Hours   Fees
317250.0   Case Admin -          7.5     $2,500          2.1     550.00 USD
0001       General                       USD
317250.0   Pleadings             15      $5,000          26.7        $9,740.32
0001                                     USD                         USD
317250.0 Litigation - Case       51      $19,153         7.0         $2,906.76
0001     Admin                           USD                         USD
317250.0 Litigation -            N/A     N/A             24.4        $6,180.41
0001     Discovery                                                   USD
317250.0 Litigation -            N/A          N/A        0.6         $174.92
0001     Dispositive                                                 USD
         Motions
317250.0 Litigation -            N/A          N/A        9.4         $3,872.28
001      Settlement
         Negotiations
317250.0 Litigation -            N/A          N/A        6.0         $2,698.10
0001     Settlement                                                  USD
         Oversight
TOTAL                            73.5         $26,653    76.2        $26,122.79
                                              USD                    USD
18-10509-shl   Doc 1623   Filed 09/02/20 Entered 09/02/20 17:37:27   Main Document
                                    Pg 158 of 165




        EXHIBIT G
18-10509-shl          Doc 1623        Filed 09/02/20 Entered 09/02/20 17:37:27                      Main Document
                                                Pg 159 of 165




                                                     EXHIBIT G

                      Fasken Martineau DuMoulin LLP Staffing Plan Comparison

                                   November 5, 2018 through July 31, 2020



CATEGORY OF STAFFING PLAN                                                 ACTUAL
TIMEKEEPER
            NUMBER    OF AVERAGE                                          NUMBER    OF AVERAGE
            TIMEKEEPERS HOURLY RATE                                       TIMEKEEPERS HOURLY RATE
            RENDERING                                                     RENDERING
            SERVICES                                                      SERVICES

Partner                   1                       $575 CAD                1                       $575 CAD

                          (David Ziegler -                                (David Ziegler -
                          $550-$600 CAD)                                  $550-$600 CAD)

Associate                 1                       $390 CAD                2                       $445 CAD

                          (Daphne                                         (Daphne
                          Papadatos - $390                                Papadatos - $390
                          CAD)                                            CAD;       Dylan
                                                                          Chochla - $500
                                                                          CAD1)

Law Clerk                 1                       $265 CAD                1                       $265 CAD

                          (Elizabeth Ford -                               (Elizabeth Ford -
                          $265 CAD)                                       $265 CAD)




1
    Dylan Chochla advised on a discrete bankruptcy-related issue, billing only .50 hours to the matter.
18-10509-shl   Doc 1623   Filed 09/02/20 Entered 09/02/20 17:37:27   Main Document
                                    Pg 160 of 165




        EXHIBIT H
18-10509-shl    Doc 1623      Filed 09/02/20 Entered 09/02/20 17:37:27       Main Document
                                        Pg 161 of 165




                                          EXHIBIT H

                    Fasken Martineau DuMoulin LLP Blended Hourly Rates

                    (Customary and Comparable Compensation Disclosures)




Timekeeper Category              Blended Hourly Rate (in CAD)

                                 Standard Rate - 2019           Billed in this Fee Application

Partner                          $878                           $575

Associate                        $408                           $437.5

Law Clerk                        $288                           $265

Blended Rate           for   All $643                           $483
Attorneys

Blended Rate           for   All $524                           $429
Timekeepers



Case Name:                    Firestar Diamond, Inc. et al.

Case Number:                  18-10509

Applicant’s Name:             Fasken Martineau DuMoulin LLP

Date of Application:          August 31, 2020

Interim or Final:             Final
18-10509-shl   Doc 1623   Filed 09/02/20 Entered 09/02/20 17:37:27   Main Document
                                    Pg 162 of 165




          EXHIBIT I
18-10509-shl         Doc 1623     Filed 09/02/20 Entered 09/02/20 17:37:27                  Main Document
                                            Pg 163 of 165


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


    In re:                                                      Chapter 11

    FIRESTAR DIAMOND, INC., et al.                              No. 18-10509 (SHL)

                           Debtors.1                            (Jointly Administered)



      ORDER GRANTING THE FINAL APPLICATION OF FASKEN MARTINEAU
    DUMOULIN, LLP, AS SPECIAL COUNSEL TO THE CHAPTER 11 TRUSTEE, FOR
    COMPENSATION AND REIMBURSEMENT OF EXPENSES INCURRED FOR THE
                               PERIOD FROM
                 NOVEMBER 5, 2018 THROUGH JULY 31, 2020

             Upon consideration of the final application (the “Application”) of Fasken Martineau

DuMoulin LLP (“Applicant”), as special counsel for Chapter 11 Trustee Richard Levin, for

compensation for legal services rendered in this case and for reimbursement for disbursements,

the certification of Applicant and the exhibits annexed to the Application; and it appearing that

the compensation requested in the Application is reasonable; and the Court having jurisdiction to

consider and determine the Application in accordance with 28 U.S.C. §§ 157 and 1334; and due

notice of the Application having been provided pursuant to Federal Rule of Bankruptcy

Procedure 2002(a)(6) and (c)(2), and it appearing that no further notice need be given; and a

hearing having been held before this Court, and after due deliberation and sufficient cause

appearing therefore, it is hereby




1
  The Debtors in these jointly administered chapter 11 cases and the last four digits of each Debtor’s
federal tax identification number are: (i) Firestar Diamond, Inc. (2729); (ii) Old AJ, Inc. f/k/a A. Jaffe, Inc.
(4756); and (iii) Fantasy, Inc. (1673).
18-10509-shl   Doc 1623     Filed 09/02/20 Entered 09/02/20 17:37:27          Main Document
                                      Pg 164 of 165



       ORDERED, that the Application is granted to the extent set forth in the annexed
       schedule A.

 Dated: New York, New York
                 , 2020


                                           SEAN H. LANE
                                           UNITED STATES BANKRUPTCY JUDGE
18-10509-shl   Doc 1623   Filed 09/02/20 Entered 09/02/20 17:37:27   Main Document
                                    Pg 165 of 165



                                  SCHEDULE A




                                CURRENT FEE PERIOD
Applicant   Date/docket Fees        Fees       Fees   Fees      Expenses Expense
            no.       of Requested Allowed     Held   Payable   Requested Allowed
            application             (including Back                       and
                                    fees held                             Payable
                                    back)
Fasken                   $24,514.65 $24,514.65 $0     $460.59   $773.87   $773.87
Martineau                USD        USD               USD       USD       USD
DuMoulin
LLP
